Title: To George Washington from Isaac Huger, 26 August 1793
From: Huger, Isaac
To: Washington, George



Sir
Charleston, So: Carolina. August 26th 1793

It is with the sincerest gratitude for your goodness, in conferring on me the Office of Federal Marshall for the District of South Carolina, that I now request permission to resign. I should with the utmost satisfaction continue to hold it, did my precarious and declining health, and the necessity of devoting more of my attention to my private affairs, permit me any longer to discharge its duties. I have the honour to be with the utmost respect. Sir—your most Obedient & very humble Servant

Isaac Huger

